internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-169084-01 cc psi b6 director field operations taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend taxpayer team a b c d e f g h j k l m tam-169084-01 n p r agreement z date date date date date date date date date date issues whether e’s transferred broadcast rights constituting a j undivided_interest in broadcast rights of team a acquired by taxpayer are amortizable under sec_197 of the internal_revenue_code if the transferred broadcast rights are excluded from sec_197 are they or any part of them amortizable under sec_167 conclusion e’s transferred broadcast rights acquired by taxpayer were acquired in connection with team a the transferred broadcast rights are excluded from amortization under sec_197 pursuant to the explicit language of sec_197 tam-169084-01 with the purchase of transferred broadcast rights taxpayer acquired participation in certain media rights including the current broadcast contract with f while this current broadcast contract covers a distinct ascertainable period ending on date the asset represented by this contract is inclusive in taxpayer’s right to broadcast revenue these rights to broadcast revenues or media rights do not have a limited useful_life and are not wasting_assets individual contracts themselves are merely links in a continuous indefinite chain of media-related income while the term of a particular contract will expire it will be either renewed with the current broadcaster or replaced with a contract with a competing broadcaster the revenue flow will continue and taxpayer’s right to share in or receive that revenue will continue unaffected by changes in the contract or parties to the contract the asset the right to broadcast revenue is inherent in the underlying franchise and has no determinable expiration therefore these rights are not depreciable under sec_167 facts team a is a professional sports team and a member of b on date1 c the owner of team a assigned a j undivided_interest in all local broadcast rights of team a’s games transferred broadcast rights to d a partner in c c retained k undivided_interest in all local broadcast rights of team a retained broadcast rights d subsequently assigned these rights and obligations to e an entity owned by d the interests in the transferred broadcast rights held by e and the retained broadcast rights held by c were subject_to an existing term agreement with f for the broadcast of select team a games on cable about date g acquired team a along with the retained broadcast rights on date f exercised its rights under its then existing pay tv rights agreement with g and e to extend the term to date on date h executed a memorandum of understanding mou with e and other entities owned by d h a partnership was owned by p by entities directly or indirectly owned by l_and_r by entities owned by m under the mou h had the right to acquire e’s transferred broadcast rights on date n was formed to acquire team a from g negotiations for this purchase had commenced with h n’s predecessor in interest on date g sold team a along with its retained broadcast rights to n on date n as successor of h and e executed agreement z pursuant to this agreement z e agreed to sell to n all of e’s tv rights associated with team a which included the transferred broadcast rights an interest in the f pay tv rights agreement and an interest in the local tv rights agreement the latter agreement called for d and e to use their best efforts to cause f or its successor_in_interest or some other entity to enter into new broadcasting agreements agreement z specified tam-169084-01 a purchase_price and a scheduled closing of date agreement z states in part it would be of great benefit to n to be able to unify the e tv rights with the remaining rights that n has derived substantial tangible and intangible benefits including but not limited to its ability to promote and market n to the general_public by use of the remaining rights in cooperation with e and use of the e tv rights on date however e executed an assignment of the transferred broadcast rights and other rights specified in agreement z to taxpayer thus e sold to taxpayer the same broadcast rights that were subject_to agreement z of date between n and e at the time of the assignment taxpayer was indirectly wholly owned by l taxpayer has provided a number of business and financial reasons unrelated to taxation as to why the transferee of the transferred broadcast rights was changed from n to taxpayer law and analysis sec_167 and sec_197 provide the rules for depreciation or amortization of intangible assets sec_197 provides for a 15-year amortization period and generally applies to a broad range of purchased intangible assets sec_197 is effective for intangibles acquired after date sec_167 provides for depreciation of intangible assets not covered by or specifically excluded from sec_197 sec_197 provides that the term amortizable sec_197 intangible generally means any sec_197 intangible which is acquired by the taxpayer after date and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 the term sec_197 intangible is defined in sec_197 as including in part the following intangible items business books_and_records operating systems or any other information base including lists or other information with respect to current or prospective customers any patent copyright formula process design pattern knowhow format or other similar item any customer-based_intangible any supplier-based_intangible and any other similar item any franchise trademark or trade_name the term customer-based_intangible is defined in sec_197 as meaning - composition of market market share and any other value resulting from future provision of goods or services pursuant to relationships contractual or otherwise in the ordinary course of business with customers sec_197 provides that the term sec_197 intangible shall not include a franchise to engage in professional sports and any item acquired in connection with such a franchise sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business the property must be an intrinsically wasting asset 400_f2d_427 5th cir however its useful_life is not necessarily the useful_life inherent in the asset but it is the period over which the asset may reasonably be expected to be useful in the taxpayer’s trade_or_business see sec_1_167_a_-1 of the income_tax regulations the term property includes intangible assets and sec_1_167_a_-3 provides that where an intangible asset is known from experience or other factors to be of use in the business for only a limited time the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation deduction an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life application of sec_197 two months prior to the acquisition of team a by n h the predecessor of n entered into a mou with e to purchase the transferred broadcast rights eight months after n acquired the team a from g n executed agreement z with e for the purchase of e’s transferred broadcast rights notwithstanding agreement z e sold the transferred broadcast rights to taxpayer taxpayer asserts that g the seller of team a along with the retained broadcast rights was a different unrelated party to e the seller of the transferred broadcast rights that the transactions occurred at different times and that only one of the two owners of n l was also the owner of taxpayer in addition there were valid business reasons for taxpayer to purchase the transferred broadcast rights rather than n taxpayer argues that the sec_197 should apply only to the acquisition of intangibles concurrent with the acquisition of a sports franchise by the same parties however sec_197 excludes from a sec_197 intangible any intangible acquired in connection with such a franchise the phrase in connection with is a significantly broader inclusion than acquired with the acquisition of a sports franchise see for example 416_us_500 there need only to be a nexus between the intangible acquired and the professional sports franchise for exclusion from sec_197 to apply the transferred broadcast rights and the sports franchise need not be acquired simultaneously for the exclusion provisions of sec_197 to apply where the language of a statute is clear the courts will look no further in deciding its meaning 496_us_478 palay sons inc v commissioner 114_tc_473 113_tc_422 in this case the language of the statute in connection with is clear connection means as appropriate here a relationship or association in thought as of mutual dependence or involvement webster’s third new international dictionary 16th ed here the transferred broadcast rights are dependent on the existence of the sports franchise as such the transferred broadcast rights was an tam-169084-01 item acquired in connection with the sports franchise and is therefore excluded from sec_197 amortization under sec_197 even if sec_197 were read more narrowly to require related acquisitions of the transferred broadcast rights and the sports franchise the results would be the same in this case the same buying party was involved in the negotiations during the same time period to acquire both team a and the transferred broadcast rights the delay between the closings of the two acquisitions was contemplated by the buying party the valid business reasons for different buyers of team a and the transferred broadcast rights are not relevant for application of sec_197 consequently in this case the acquisition of the transferred broadcast rights did in fact occur in connection with the acquisition of team a a sports franchise accordingly the transferred broadcast rights acquired by taxpayer are excluded from treatment under sec_197 pursuant to sec_197 application of sec_167 the acquisition of team a admits the purchaser into membership of b in which the sports team competes membership in b carries with it substantial and valuable rights one of the most financially significant rights of a franchisee is media broadcast rights including sharing in national broadcast revenue if any and ownership of local broadcast rights these interests are a perpetual right that exists for as long as the franchise exists the owner of team a in conjunction with the owner of the transferred broadcast rights has the right to negotiate local broadcast contracts the current contract to televise team a’s game with f has a term running until date in order to qualify for the depreciation deduction under sec_167 the taxpayer must establish that the intangible asset has an ascertainable value separate and distinct from goodwill and has a limited useful_life the duration of which can be ascertained with reasonable accuracy 481_f2d_1240 5th cir cert_denied 414_us_1129 in 507_us_546 the court held an intangible asset that would otherwise fall within the concept of goodwill is depreciable provided it has an ascertainable value and a limited useful_life that can be determined with reasonable accuracy in order to determine whether the intangible assets at issue herein satisfy this test one must determine whether these properly identified intangibles have an ascertainable value and a limited useful_life taxpayer argues that newark morning ledger renders the older case law obsolete the resolution of this issue turns on what is the asset either the broadcast rights in general meaning the transferred broadcast rights plus the retained broadcast rights or a combination of the current pay tv contract with a stated life tam-169084-01 plus the continuing broadcast rights in contrast with other types of customer-based or supplier-based contracts the rights and interest in underlying contracts acquired by taxpayer are dependent only upon team a’s membership and participation in b the only qualification of taxpayer’s right to share in the income from the pay tv contract is team a’s continued membership in b this membership could cease only upon the elimination of team a as a member club or alternatively the demise of b as an organization under the terms of the broadcast agreement then in place the contract is not automatically renewable however past practice within the industry shows these media contracts are always renewed whether with the then current contracting network or with a competitor see generally 842_f2d_1335 2nd cir the life of an asset can not be limited by the remote speculative possibility that renewal of a contract might not occur 354_f2d_410 4th cir rather than merely acquiring an interest in an existing contract taxpayer acquired certain media rights while the current contract covers a certain distinct ascertainable period the asset represented by this contract the taxpayer’s right to broadcast revenue does not have a limited useful_life and can not be considered a wasting asset the right to contract for the local broadcast of games is a right inherent in the franchise therefore these rights have an indeterminate useful_life coextensive with the life of the franchise itself national media rights valuation and amortization were addressed in e cody 556_f2d_1224 5th cir cert_denied 434_us_1014 the court found that the taxpayer’s television rights were to last as long as the atlanta falcons remained a member of the nfl while the existing contract provided a measure of the taxpayer’s television rights over a specific period of time those rights were to continue indefinitely accordingly the television rights were found to have an indeterminate useful_life and could not be amortized in 70_tc_817 rev’d and remanded on other grds 649_f2d_707 9th cir the court addressed a national basketball association team’s right to share in revenues from national television broadcast of nba games the court held there was reasonable expectation that the nba would continue to have a favorable national television contract and since such rights could continue indefinitely they were not amortizable the court found that the rights under the then current television contract were only a link in a continuing chain of national television income these rights would last as long as the team held an nba franchise and the source of the rights was the nba membership the contract only provided a measure of value for the acquired rights to the nba television revenue such rights continued indefinitely and therefore could not be tam-169084-01 amortized the case of 807_f2d_1306 6th cir aff’g in part and vacated in part remanded 622_fsupp_595 n d ohio also dealt with the amortization of broadcast rights acquired in the purchase of a sports franchise a professional baseball team both national and local broadcast contracts were acquired and the taxpayer attempted to characterize the broadcast rights acquired as is the case herein as being comprised of two components the current broadcasting contracts existing at the time of the purchase and the future broadcasting rights inherent in the franchise which had yet to be contracted for the taxpayer argued that the current rights had a limited useful_life represented by the unexpired term of the existing contracts and had ascertainable values and thus met the test of houston chronicle supra and was subject_to amortization the court reached the opposite conclusion it found the rights did not have a limited useful_life which could be ascertained with reasonable accuracy and therefore could not be amortized as wasting_assets both national and local broadcast contracts were found to be links in a perpetual chain of broadcasting revenues as long as the team remained a major league baseball franchise the club would have the rights to share in the revenues produced by the national contract upon expiration of each contract a new contract providing for further revenues would be executed although the then current broadcast contract covered a distinct ascertainable period the asset represented by the contract each franchise’s national broadcasting rights did not have a limited useful_life and therefore could not be considered a wasting asset the same was found to hold true for local broadcast contracts the team’s right to contract for local broadcast of games was a right inherent in the franchise and had a indeterminate useful_life coextensive with the life of the franchise the right to broadcast games locally and nationally was still extremely valuable to the franchise at the expiration of the current contracts while the franchise will certainly become a party to a new broadcasting contract at the expiration of each preceding contract it does not do so in order to reacquire an asset rather it does so in order to obtain revenues from an existing asset applying the mccarthy court’s analysis to the facts of this case the outcome is the same the current local broadcast contract is a link in a continuing chain of broadcast revenues of indeterminate duration that taxpayer is entitled to share in revenues as long as team a is a member of b the term of a particular contract will expire and a new contract entered into with either the same broadcaster or a competitor the revenues flowing from a contract would continue the asset the media rights never expires in newark morning ledger co supra the supreme court dealt with the identification valuation and depreciability of intangible assets the court held that an intangible asset that would otherwise fall within the concept of goodwill is still tam-169084-01 depreciable provided it has an ascertainable value and a limited useful_life that can be determined with reasonable accuracy however this holding does not alter our determination that the assets acquired by taxpayer is not a individual_contract but are the media rights which do not have a limited useful_life and therefore are not depreciable in newark the taxpayer acquired groupings of paid subscribers to its various newspapers valuing the subscribers based on the estimate of future profit to be derived from the continuation of subscriptions into the future and depreciating this value over the expected remaining life of current subscriptions the government argued that the valuation of the subscriptions represented the continuation of customer patronage a core definition of non-depreciable goodwill the court held that an allowance for depreciation is permissible where the intangible has an ascertainable value separate and distinct from goodwill and has a measurable limited useful_life the significant question for the purposes of depreciation is not whether the asset falls ‘within the core of the concept of goodwill’ but whether it is capable of being valued and whether that value diminishes over time u s pincite here a clear distinction can be drawn between the customer-based intangibles in newark morning ledger the subscriptions and the intangible here the media rights the at-will subscribers in newark were of a finite number that would waste and not self-regenerate one customer might be replaced with another but the replacement would not self-regenerate and would be a different customer unrelated to the subscriber list in the situation at issue here a new contract would replace the current contract for the same media right but for a subsequent time period and the user of this media right the broadcaster is not the source of the asset being valued the source is the right to receive the local broadcast revenue from whatever broadcaster and this right is based upon team a’s membership in b the individual_contract might end but the right to broadcast and its derivative revenue inherent in the franchise would continue to exist and would still be valuable the asset is singular in nature and a contract to use the asset is replaced or expected to be replaced one for one as it expires the media rights are thus self-regenerative therefore the media rights are intangible assets with indefinite lives and not subject_to depreciation under sec_167 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
